


EXHIBIT 10.1
 
AMENDMENT TO THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 


AMENDMENT TO THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Amendment”),
dated as of March 24, 2014, between CALVIN KLEIN, INC., a New York corporation
(“CKI”, together with its affiliates, including, without limitation, its parent
corporation, PVH Corp. (the “Company”; the Company shall refer to CKI or PVH
Corp. (“PVH”) or PVH and its affiliates and subsidiaries, including CKI,
collectively, as the context may require), and PAUL THOMAS MURRY (the
“Executive”).


W I T N E S S E T H
 
WHEREAS, the Company and the Executive have previously entered into that Third
Amended and Restated Employment Agreement with the Executive, dated as of July
1, 2013 (the “Employment Agreement”); and


WHEREAS, the Company and the Executive wish to amend the Employment Agreement
to, among other things, modify the date upon which the Executive will transition
to the position of Executive Chairman of CKI (as defined below).


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:


1. Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed thereto in the Employment Agreement.


2. Amendment of Section 1(b). Section 1(b) of the Employment Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof.


(b)  Employment Period.  The Company agrees to continue to employ the Executive,
and the Executive agrees to continue to be employed by the Company, in
accordance with the terms and conditions hereof for a period commencing on the
Effective Date and ending on February 1, 2015 (the “Term”), subject to earlier
termination in accordance with the provisions of Section 3. The Executive shall
be an employee at will and this Agreement shall not constitute a guarantee of
employment. Each of the parties acknowledges and agrees that either party may
terminate the Executive’s employment at any time, for any reason, with or
without Cause (as defined in Section 3(a)). The period commencing on the
Effective Date and ending on the first to occur of the end of the Term or the
effective date of the termination of the Executive’s employment is hereinafter
referred to as the “Employment Period.”


3. Amendment of Section 1(c)(i). Section 1(c)(i) of the Employment Agreement is
hereby deleted in its entirety and the following is substituted in lieu thereof.


(i)  During the period commencing on the Effective Date and ending on June 30,
2014 (the “Initial Period”), (A) the Executive shall serve as Chief Executive
Officer of CKI, with such duties and responsibilities as shall from time to time
be assigned to him and as are consistent and commensurate with his title and
position, (B) the Executive’s services shall be performed at the Company’s
headquarters in New York, New York or such other location as may be mutually
agreed between the Company and the Executive, except for travel, and visits to
Company offices and facilities worldwide, reasonably required to attend to the
Company’s business, and (C) the Executive shall serve on the Company’s Operating
Committee; provided, however, that the Company may disband the Operating
Committee at any time prior to a Change in Control (as hereinafter defined).


4. Amendment of Section 1(c)(iii). Section 1(c)(iii) of the Employment Agreement
is hereby deleted in its entirety and the following is substituted in lieu
thereof.


(iii)  In addition to the duties and responsibilities outlined in Sections
1(c)(i) and 1(c)(ii) above, it is acknowledged and agreed that during the
Initial Period, the Executive is expected to train a successor Chief Executive
Officer of CKI and to fully transition his responsibilities to such person
effective July 1, 2014 (the “Transition Date”). Prior to the Transition Date,
the Executive shall report regularly to the principal executive officer of PVH
(“PVH’s CEO”)on the progress of the development of the Executive’s successor and
provide for appropriate interactions between the successor and PVH’s CEO. On the
Transition Date, the Executive shall transition to the role of “Executive
Chairman of CKI” and shall no longer hold the title of “Chief Executive Officer
of CKI.” As Executive Chairman of CKI, the Executive shall be involved in
establishing the overall strategy of CKI but shall no longer be responsible for
day-to-day operations of CKI. The Executive shall also serve as an advisor to
his successor to the role of Chief Executive Officer of CKI. Following the
Transition Date, the Executive’s working hours shall be reduced to 50% of his
working hours prior to the Transition Date (although the Executive’s
responsibilities may from time to time require that the Executive’s working
hours be adjusted by plus or minus 10%) or approximately two to three days per
business week; provided, however, that in no event will the Executive work less
than 1,000 hours per year. For the avoidance of doubt, it is the intent of the
parties that the Executive’s transition to the role of Executive Chairman of CKI
shall not constitute a “separation from service” (within the meaning of Section
409A (as defined below)). Following the Transition Date, (A) the Executive’s
services shall be performed at the Company’s headquarters in New York, New York
or such other location as may be mutually agreed between the Company and the
Executive, except for travel, and visits to Company offices and facilities
worldwide, reasonably required to attend to the Company’s business, and (B) the
Executive may regulate his working hours as he reasonably determines so long as
he continues to satisfy his responsibilities pursuant to this Agreement.


5. Amendment of Section 2(a). Section 2(a) of the Employment Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof.


(a)  Base Salary. During the Employment Period and prior to the Transition Date,
the Company shall pay the Executive a salary at the annual rate of $1,000,000
(“Base Salary”), payable in accordance with the normal payroll procedures of the
Company in effect from time to time. From and after the Transition Date, the
Base Salary shall be reduced by 50%. The term Base Salary as utilized in this
Agreement shall refer to the Executive’s annual base salary as then in effect.


6. Amendment of Section 3(b). The introductory paragraph of Section 3(b) of the
Employment Agreement is hereby deleted in its entirety and the following is
substituted in lieu thereof.


(b)  Termination without Cause by the Company or for Good Reason by the
Executive Prior to a Change in Control. The Company may also terminate the
Executive’s employment with the Company at any time without Cause, and the
Executive may terminate his employment with the Company at any time for Good
Reason (as defined in Section 3(f)(i)(B)). For the avoidance of doubt, the
expiration of the Term shall be deemed to be a retirement and shall not
constitute a termination without Cause by the Company or constitute the basis
for the Executive to terminate his employment for Good Reason.


7. Mutuality of Amendment.  The Executive acknowledges and agrees that this
Amendment is being entered into by mutual agreement of the Executive and the
Company and that none of the changes made to the Employment Agreement pursuant
to this Amendment, either individually or collectively, including, without
limitation, the changes to the definitions of “Term,” “Initial Period” and
“Transition Date,” shall give the Executive the right to terminate his
employment for Good Reason.


8. Continued Effectiveness of the Employment Agreement.  The Employment
Agreement is and shall continue to be in full force and effect, except as
otherwise provided in this Amendment and except that all references to the
Employment Agreement set forth in the Employment Agreement and any other
agreements to which the parties hereto are parties which have been executed
prior to the date hereof and referring to the Employment Agreement shall mean
the Employment Agreement, as amended by this Amendment.


9. Miscellaneous.


(a)           This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.


(b)           This Amendment shall be construed without regard to any
presumption or other rule requiring construction against the drafting party.


IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.




CALVIN KLEIN, INC.


 
By:     /s/ Mark D.
Fischer                                                      
Name: Mark D. Fischer
Title: Executive Vice President
 


    /s/ Paul Thomas Murry                                                      
Paul Thomas Murry